I cannot concur in the opinion of Mr. Justice Cothran. It is true the allegation of negligence was that of the flagman, Williams, but Williams and the Railroad Company did not stand in the same relation to the plaintiff. There was evidence that the plaintiff, a passenger, was injured by an instrumentality of the company, and there was a presumption of negligence against the Railroad Company. There was no such presumption against Williams. When the plaintiff showed that she was a passenger, and that she was injured by the falling lamp, she had the right to stop, for the negligence had of the Railroad Company was presumed. The plaintiff had to prove negligence against Williams. The railroad company had to disprove negligence against itself.
This case is not like the Sparks Case, 104 S.C. 266;88 S.E., 739. In that case if Conductor Jones did not throw the deceased from the train, then the deaceased was not thrown from the train. "If the conductor did not do the physical act of ejection, there was no chance for the general manager to do it."
This case is like the case of Carter v. Southern Railway,93 S.C. 329; 75 S.E., 952. In that case the allegation was that it was the negligence of the engineer. The proof showed that it was the negligence of the fireman, and a verdict *Page 180 
against the railroad alone was sustained. For these reasons, I dissent.
MR. JUSTICE WATTS concurs.